21-30071-hcm Doc#3 Filed 02/03/21 Entered 02/03/21 14:21:09 Main Document Pg 1 of 3



                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                             EL PASO DIVISION


   IN RE:                                           §
                                                    §
   THE GATEWAY VENTURES,LLC,                        §      Case No. 21-30071-hem
                                                    §      Chapter 11
            Debtor.                                 §

                    NOTICE OF APPEARANCE.REQUEST FOR ALL NOTICES.
                                AND DEMAND FOR SERVICE OF PAPERS


            COMES NOW coimsel for Siiresh Kumar ("Kumar"), a secured creditor and party in

   interest in the above Chapter 11 case, and requests that copies of all motions, pleadings, orders,

   proposed orders, proposed disclosure statements and plans be sent to:

                               Harrel L. Davis
                               State Bar No. 05567560
                               GORDON DAVIS JOHNSON & SHANE P.C.
                               P.O. BOX 1322
                               El Paso, Texas 79947-1322
                               (915)545-1133
                               (915)545-4433(fax)
                               hdavis@enlawvers.com


            Kumar further requests that the Clerk of the above-named Court mail to Harrel Davis

   copies of all notices to parties-in-interest hereinafter given in the case in accordance with

   Bankruptcy Rule 2002, or otherwise, and specifically, but vdthout limitation, request is hereby

   made that all notices required by clauses (1), (2), (3), (5), (6),(7) and (8) of Subdivision (a),

   2002(b), 3020,6004 and 9013, be mailed to Harrel Davis.

            PLEASE TAKE FURTHER NOTICE that Kumar intends that neither this Notice of

   Appearance nor any later appearance, pleading, claim or suit shall waive (i) the rights of Kumar

   to have final orders in non-core matters entered only after de novo review by a District Judge;(ii)

   the rights of Kumar to trial by jury in any proceedings so triable in this case or any case,

   controversy or proceeding related to these cases; (iii) the right of Kumar to have the District


   {11751.2/HDAV/06802482.1}
21-30071-hcm Doc#3 Filed 02/03/21 Entered 02/03/21 14:21:09 Main Document Pg 2 of 3




   Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal; or

  (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which Kumar is or may

   be entitled under agreements, at law, in equity, or otherwise, all of which rights, claims, actions,

   defenses, setoff, and recoupments the undersigned expressly reserves on behalf of Kumar.

            DATED this 3^day of February, 2021.
                                                Respectfully submitted,

                                                GORDON DAVIS JOHNSON & SHANE P.C.
                                                4695 N. Mesa Street
                                                El Paso, Texas 79912
                                                (915)545-1133
                                                (915)545-4433(Fax)
                                                 hdavis@er>lawYers.com



                                                By:
                                                        Harrel L. Davis III
                                                        State Bar No. 05567560
                                                        Attorneys for Suresh Kumar

                                   CERTIFICATE OF SERVICE


           I certify that on the ^    day of February, 2021, a true and correct copy of the above
   and foregoing was served upon the attached list of parties via electronic means as listed on the
   court's ECF noticing system or by regular first-class mail:



                                                        Harrel L. Davis




   {11751.2/HDAV/06802482.1}
21-30071-hcm Doc#3 Filed 02/03/21 Entered 02/03/21 14:21:09 Main Document Pg 3 of 3
